

Exhibit 10.1
AMENDMENT NO. 2
TO
THIRD AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT


This AMENDMENT NO. 2 TO THIRD AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
(this “Amendment”) is entered into as of April 23, 2015, by and among Radisys
Corporation, an Oregon corporation (“Borrower”), and Silicon Valley Bank
(“Bank”). Capitalized terms used herein without
definition shall have the same meanings given them in the Loan Agreement (as
defined below).
BACKGROUND
A.
Borrower and Bank have entered into that certain Third Amended and Restated Loan
and Security Agreement dated as of March 14, 2014 (as may be amended, restated,
or otherwise modified, the “Loan Agreement”), pursuant to which the Bank has
extended and will make available to Borrower certain advances of money.

B.
Borrower desires that Bank amend the Loan Agreement, upon the terms and
conditions more fully set forth herein.

C.
Subject to the representations and warranties of Borrower herein and upon the
terms and conditions set forth in this Amendment, Bank is willing to provide the
amendment contained herein.



AGREEMENT
NOW, THEREFORE, in light of the foregoing background and intending to be legally
bound, the parties hereto agree as follows:
1.
AMENDMENT TO THE LOAN AGREEMENT.



1.1    SECTION 2.2.1 (LETTERS OF CREDIT SUBLIMIT). Subsection (a) of Section
2.2.1 of the Loan Agreement is hereby amended and restated in its entirety and
replaced with the following:


“(a)    As part of the Revolving Line, Bank shall issue or have issued Letters
of Credit for Borrower’s account. The face amount of outstanding Letters of
Credit (including drawn but unreimbursed Letters of Credit) and any Letter of
Credit Reserve may not exceed the lesser of Five Million Dollars ($5,000,000) or
the Net Borrowing Availability. The amount otherwise available for Advances
under the Revolving Line shall at all times be reduced by the face amount of
issued and outstanding Letters of Credit (including drawn but unreimbursed
Letters of Credit) and any Letter of Credit Reserve. If, on the Revolving Line
Maturity Date, there are any outstanding Letters of Credit, then on such date
Borrower or the applicable Loan Party shall provide to Bank cash collateral in
an amount equal to 105% of the face amount of all such Letters of Credit plus
all interest, fees, and costs due or to become due in connection therewith (as
estimated by Bank in its good faith business judgment), to secure all of the
Obligations relating to said Letters of Credit. All Letters of Credit shall be
in form and substance acceptable to Bank in its sole discretion and shall be
subject to the terms and conditions of Bank’s standard Application and Letter of
Credit Agreement (the “Letter of Credit Application”). Borrower agrees to
execute any further documentation in connection with the Letters of Credit as
Bank may reasonably request and pay to Bank customary fees and expenses for the
issuance or renewal of Letters of Credit (including, without limitation, a
Letter of Credit Fee of one and half percent (1.50%) per annum of the face
amount of each Letter of Credit issued, upon the issuance, each anniversary of
the issuance, and the renewal of such Letter of Credit).”
2.
BORROWER'S REPRESENTATIONS AND WARRANTIES. Borrower represents and warrants
that:



(a)
immediately upon giving effect to this Amendment, (i) the representations and
warranties contained in the Loan Documents are true, accurate and complete in
all material respects as of the date hereof









--------------------------------------------------------------------------------



(except to the extent such representations and warranties relate to an earlier
date, in which case they are true and correct as of such date), and (ii) no
Event of Default has occurred and is continuing;
(b)
Borrower has the corporate power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;



(c)
the certificate of incorporation, bylaws and other organizational documents of
Borrower delivered to Bank on the date of this Amendment remain true, accurate
and complete and have not been amended, supplemented or restated and are and
continue to be in full force and effect;



(d)
the execution and delivery by Borrower of this Amendment and the performance by
Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized by all necessary corporate action on the
part of Borrower;



(e)
this Amendment has been duly executed and delivered by the Borrower and is the
binding obligation of Borrower, enforceable against it in accordance with its
terms, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, liquidation, moratorium or other similar laws of general
application and equitable principles relating to or affecting creditors’ rights;
and



(f)
as of the date hereof, it has no defenses against the obligations to pay any
amounts under the Obligations. Borrower acknowledges that Bank has acted in good
faith and has conducted in a commercially reasonable manner its relationships
with such Borrower in connection with this Amendment and in connection with the
Loan Documents.



Borrower understands and acknowledges that Bank is entering into this Amendment
in reliance upon, and in partial consideration for, the above representations
and warranties, and agrees that such reliance is reasonable and appropriate.
3.
LIMITATION. The amendment set forth in Section 1 shall be limited precisely as
written and shall not be

deemed (a) to be a forbearance, waiver or modification of any other term or
condition of the Loan Agreement or of any other instrument or agreement referred
to therein or to prejudice any right or remedy which Bank may now have or may
have in the future under or in connection with the Loan Agreement or any
instrument or agreement referred to therein; (b) to be a consent to any future
consent or modification, forbearance or waiver to any instrument or agreement
the execution and delivery of which is consented to hereby, or to any waiver of
any of the provisions thereof; or (c) to limit or impair Bank’s right to demand
strict performance of all terms and covenants as of any date.
 
4.
EFFECTIVENESS. This Amendment shall become effective upon the satisfaction of
all the

5.
following conditions precedent:



4.1    Amendment. Borrower and Bank shall have duly executed and delivered this
Amendment to Bank;


4.2    Reaffirmation of Guaranty. Radisys International LLC shall have duly
executed
and delivered a Reaffirmation of Guaranty substantially in the form of Exhibit A
attached hereto; and


4.3     Payment of Bank Expenses. Borrower shall have paid all Bank Expenses
(including all reasonable
attorneys’ fees and reasonable expenses) incurred through the date of this
Amendment.


5. COUNTERPARTS. This Amendment may be signed in any number of counterparts, and
by different parties
hereto in separate counterparts, with the same effect as if the signatures to
each such counterpart were upon a single instrument. All counterparts shall be
deemed an original of this Amendment.


6.
INTEGRATION. This Amendment and any documents executed in connection herewith or
pursuant hereto contain the entire agreement between the parties with respect to
the subject matter hereof and supersede all prior agreements, understandings,
offers and negotiations, oral or written, with respect thereto and no extrinsic
evidence whatsoever may be introduced in any judicial or arbitration proceeding,
if any, involving this Amendment; except









--------------------------------------------------------------------------------



that any financing statements or other agreements or instruments filed by Bank
with respect to Borrower shall remain in full force and effect. This Amendment
is a Loan Document.


7.
GOVERNING LAW; VENUE. THIS AMENDMENT SHALL BE GOVERNED BY AND SHALL BE

CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA.
Borrower and Bank each submit to the exclusive jurisdiction of the State and
Federal courts in Santa Clara County, California.
[signature page follows]










--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first written above.


 
BORROWER:
 
 
 
 
 
RADISYS CORPORATION
 
 
 
 
By:
/s/ Jon Wilson
 
Printed Name:
Jon Wilson
 
Title:
Chief Financial Officer













--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first written above.
 
BANK:
 
 
 
 
 
SILICON VALLEY BANK
 
 
 
 
By:
/s/ Jayson Davis
 
Printed Name:
Jayson Davis
 
Title:
Vice President











--------------------------------------------------------------------------------




EXHIBIT A
Reaffirmation of Unconditional Secured Guaranty
This Reaffirmation of Unconditional Secured Guaranty is entered into as of April
23, 2015, by the undersigned (the “Guarantor”) in favor of SILICON VALLEY BANK
(“SVB”).
WHEREAS,
Guarantor executed and delivered to SVB an Unconditional Secured Guaranty dated
as of August 8, 2011 (the “Guaranty”) with respect to the obligations of RadiSys
Corporation, an Oregon corporation (“Borrower”), under that certain Loan and
Security Agreement dated as of August 7, 2008, by and between Borrower and SVB;

WHEREAS,
Guarantor executed and delivered to SVB that certain Reaffirmation of
Unconditional Secured Guaranty dated as of July 29, 2013 with respect to the
obligations of Borrower, under that certain Second Amended and Restated Loan and
Security Agreement dated as of July 29, 2013 , by and between Borrower and SVB.

WHEREAS,
Guarantor executed and delivered to SVB that certain Reaffirmation of
Unconditional Secured Guaranty dated as of March 14, 2014 with respect to the
obligations of Borrower, under that certain Third Amended and Restated Loan and
Security Agreement dated March 14, 2014 (the “Third A&R Loan Agreement”),by and
between Borrower and SVB;

WHEREAS,
Guarantor executed and delivered to SVB that certain Reaffirmation of
Unconditional Secured Guaranty dated as of May 30, 2014 with respect to the
obligations of Borrower under that certain Amendment No. 1 to Third Amended and
Restated Loan and Security Agreement dated as of May 30, 2014; and

WHEREAS,
Borrower and SVB are amending the Third A&R Loan Agreement pursuant to that
certain Amendment No. 2 to Third Amended and Restated Loan and Security
Agreement dated as of the date hereof (the “Amendment”).

Now therefore, for valuable consideration, receipt of which is acknowledged,
each Guarantor hereby agrees as follows:
1.
Capitalized Terms. Unless otherwise defined in this Reaffirmation of
Unconditional Secured Guaranty, all capitalized terms shall have the meaning
given to them in the Guaranty or, if not specified there, the Amendment.

2.
Reaffirmation of Guaranty. Guarantor has reviewed the Amendment. Guarantor
hereby ratifies and reaffirms its obligations under the Guaranty and agrees that
none of the amendments or modifications to the Third A&R Loan Agreement as set
forth in the Amendment, shall impair such Guarantor’s obligations under the
Guaranty or SVB’s rights under the Guaranty.

3.
Continuing Effect and Absence of Defenses. Guarantor acknowledges that the
Guaranty is still in full force and effect and that Guarantor has no defenses,
other than actual payment of the guaranteed obligations, to enforcement of the
Guaranty. Guarantor waives any and all defenses to enforcement of the Guaranty
that might otherwise be available as a result of the amendment of the Third A&R
Loan Agreement.







 
RADISYS INTERNATIONAL LLC, a Delaware
 
limited liability company formerly known as
 
CONTINUOUS COMPUTING CORPORATION, a
 
Delaware corporation
 
 
 
 
 
By:
/s/ Jon Wilson
 
Printed Name:
Jon Wilson
 
Title:
Chief Financial Officer





